Citation Nr: 9904032	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) rating for 
hepatitis/yellow jaundice.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1942 to February 1946.  In April 1997, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denied his claims for 
service connection for bilateral hearing loss and for an 
increased (compensable) rating for hepatitis/yellow jaundice.  
In May 1997, after considering additional evidence, the RO 
continued to deny his claims, and he appealed to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's bilateral hearing loss to any incident of his 
service in the military, to include alleged acoustic trauma 
therein.

2.  The veteran's hepatitis is currently asymptomatic, and 
has been for many years.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable rating for 
hepatitis/yellow jaundice have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7345 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The preliminary question to be answered concerning the claim 
at issue, however, is whether it is "well grounded."  A 
claim is "well grounded" if it is "plausible, meritorious 
on its own or capable of substantiation."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The initial burden of showing that a claim is well-grounded 
resides with the veteran, and if it is determined that he has 
not satisfied his initial burden of submitting evidence 
sufficient to show that his claim is well-grounded, then his 
appeal must be denied.  See Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the case law of the United 
States Court of Veterans Appeals (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran alleges that he has a bilateral hearing loss as a 
result of his service in the military.  As proof of this, he 
says that his hearing acuity progressively "deteriorated" 
during service, which is reflected in his service medical 
records, and that his hearing acuity has continued to decline 
during the years since service, to the point that he is now 
almost totally deaf in his left ear and rapidly losing the 
remaining hearing in his right ear.  However, despite his 
contentions to the contrary, there is absolutely no 
indication or suggestion in his service medical records of 
a hearing loss in either ear, at any time during service, 
including when he was examined on January 31, 1946, the day 
prior to his discharge on February 1, 1946.  That 
notwithstanding, the absence of in-service evidence of 
hearing loss is not, in and of itself, fatal to his claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The earliest medical evidence of a hearing loss in this case 
was in February 1993, when a VA audiologist who evaluated the 
veteran's hearing indicated that he had a high frequency 
sensorineural hearing loss (of cochlear origin) in his right 
ear and a mixed hearing loss at all frequencies in his left 
ear.  The veteran then reported that he had been experiencing 
problems with his hearing for the previous several months.  
When examined by a VA audiologist in March 1993 for a follow-
up consultation, a bilateral hearing loss again was evident, 
as is reflected by VA audiometric studies conducted in June 
1993.  At that time, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
-
70
LEFT
N/A
60
40
-
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.  
The audiologist also noted the veteran's complaints of left 
roaring tinnitus.

A June 1993 report of a referral examination by an ear, nose 
& throat (ENT) specialist includes the veteran's reported 
history of noise exposure while in the military as an 
"artillery spotter."  The veteran received a hearing aid.

In view of the results of the VA audiometric studies, there 
is no question that, since at least 1993, the veteran has had 
a hearing loss disability as defined by 38 C.F.R. § 3.385; 
hence, the question of whether there is competent evidence of 
current disability is not at issue.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  That 
notwithstanding, the remaining requirements for service 
connection, evidence of an injury or disease in service, and 
of a nexus between service and the veteran's current 
disability must be met.

Since the veteran apparently served in combat during World 
War II, his representative argues that the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) should be 
applied to his claim.  This law and regulation essentially 
provide for the acceptance as sufficient proof of service 
connection his lay testimony that he sustained a hearing loss 
coincident with his combat service, provided that his lay 
testimony is determined to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of his service," and even though 
there is no official record of such occurrence.  See also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, 
although the veteran's service personnel records confirm that 
he was a member of the 367th Field Artillery Battalion during 
World War II, his official military occupational specialty 
(MOS) in that capacity was "radio operator."  However, even 
assuming, arguendo, that section 1154(b), and the 
accompanying regulation-section 3.304(d), are applicable to 
the veteran's claim, and that, under this law and regulation, 
he has submitted sufficient evidence to satisfy the first and 
second requirements of a well-grounded claim-namely, 
competent evidence of current disability and an in-service 
injury or disease, this does not, in turn, obviate the need 
for him to submit competent medical nexus evidence to satisfy 
the third requirement of a well-grounded claim and link his 
current hearing loss to his service.  See Wade v. West, 11 
Vet. App. 302 (1998).

Here, however, none of the VA examiners, including the ENT 
specialist, who saw the veteran on a consultation basis in 
June 1993, and who diagnosed the bilateral hearing loss (of 
the sensorineural and mixed varieties), attributed it to his 
service in the military, or to any responsibilities that he 
may have had during service as an "artillery spotter."  
While the June 1993 examiner noted a history of noise 
exposure, this, without more is not sufficient to satisfy the 
medical nexus requirement.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  The veteran has not otherwise submitted 
medical evidence of a nexus between his current bilateral 
hearing loss and any incident of service, to include his 
alleged acoustic trauma therein.

While the veteran may well believe that such a link, in fact, 
exists, where, as in this case, the determinative issue is 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Since he is a layman, the veteran 
does not have the necessary medical training or expertise to 
provide a competent opinion, himself, linking his bilateral 
hearing loss to his service in the military, or to any 
incident of service that may have occurred.  Consequently, 
his allegations of a relationship between his 
bilateral hearing loss and his military service have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board is cognizant of the fact that the veteran indicated 
when filing his claim in December 1996, and later when 
submitting his notice of disagreement (NOD) in May 1997 and 
his substantive appeal (on VA Form 9) in August 1997, that he 
was attempting to locate records of treatment that he has 
received since service from a private physician, to support 
his claim.  He did not, however, submit this evidence, and 
the RO reminded him in a November 1997 letter that this 
evidence is necessary to support his allegations.

Inasmuch as the veteran has not submitted (or identified any 
existing) competent medical evidence showing that his 
bilateral hearing loss is related to his service in the 
military, or to any incident of service such as acoustic 
trauma, his claim for service connection is not plausible and 
must be denied as not well grounded.  Since his claim is not 
well grounded, VA does not have a "duty to assist" him in 
developing the facts and evidence pertinent to his claim.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board has not 
been put on notice that any additional relevant evidence may 
exist that, if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

As a final note, the Board points out that the RO denied the 
veteran's claim on the same basis as the Board-on the 
premise that his claim is not well grounded-and advised him 
of the legal requirement of submitting a well-grounded claim 
in the Statement of the Case (SOC) issued in July 1997.  The 
Board finds that the duty to inform the veteran of evidence 
necessary to complete his application for benefits has been 
met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).

B.  Increased (Compensable) Rating for Hepatitis/Yellow 
Jaundice

Unlike his claim for service connection, the veteran's claim 
for an increased rating for his hepatitis/yellow jaundice is 
"well grounded," meaning "plausible."  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet .App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  Moreover, the Board finds 
that all evidence that is pertinent to this claim has been 
properly developed and VA's "duty to assist" satisfied.  
See Murphy, 1 Vet. App. at 81-82.

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Infectious hepatitis, if healed and nonsymptomatic, is rated 
at the noncompensable (0 percent) level.  A 10 percent rating 
requires medical evidence of demonstrable liver damage with 
mild gastrointestinal (GI) disturbance.  A 30 percent rating 
requires minimal liver damage with associated fatigue, 
anxiety, and GI disturbance of a lesser degree and frequency 
than that required for a 60 percent rating, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent rating requires moderate liver damage and disabling 
recurrent episodes of GI disturbance, fatigue, and mental 
depression.  A 100 percent rating requires marked liver 
damage manifested by liver function test and marked GI 
symptoms, or with episodes of several weeks' duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345.

There is no medical evidence indicating the veteran has 
experienced a recurrence of the hepatitis infection for many, 
many years-in fact, since he was in service-
and there was absolutely no evidence of active disease due to 
the condition when VA examined him most recently, in December 
1997.  During that evaluation, he denied experiencing nausea, 
vomiting, significant GI pain, fatigue, or weakness, and the 
VA examiner did not observe any signs of discoloration of the 
skin (i.e., jaundice), liver damage, or GI disturbance.  The 
VA examiner also noted that all relevant clinical studies, 
including a liver function test (LFT) and bilirubin and 
alkaline phosphatase series, were within normal limits, and 
he indicated in his diagnosis that there was no evidence 
whatsoever of sequela (residual symptoms) associated with the 
hepatitis.  The examiner went on to note that the veteran's 
elevated cholesterol level (hypercholesterolemia) was not 
related to his hepatitis either, but more likely of familial 
origin.  The veteran has not otherwise submitted any medical 
evidence to demonstrate that he currently suffers from 
residuals of hepatitis/yellow jaundice.

In the absence of evidence showing no current residuals of 
the disability under consideration, there is no basis for 
assignment of a compensable evaluation, and the condition is 
appropriately evaluated as noncompensable; hence, the claim 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's hepatitis/yellow jaundice.  In this 
regard, the Board notes that there has been no showing that 
his disability has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
is denied.

A compensable rating for hepatitis/yellow jaundice is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

